DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Robinson US 2011/0006603 teaches power supply method (single power manager 210 supplies power to multiple power devices using the power network 200 in Fig. 2) [0092], applicable to a power supply device configured to provide power from the power supply device to a plurality of external devices (power manager 210 supplies power to a plurality of power devices) [0092- 0093], wherein the power supply device comprises a shell (Fig. 2-3 shows the power manager 210 having a shell) and a power routing circuit (Fig. 4-6 shows the internal power routing circuitry that resides inside the power manager 210 as shown in Fig. 2-3), the power supply method comprising:
when the external connecting point of a first external device is detected as being electrically connected with a shell connecting point of the shell, recording device information related to the first external device in a power routing table (memories and the data processing device are used to record device information related to the external device when the external device is connected to the power manager) [0092-0095, 0104, 0161, 0163-0165],

wherein the power routing table records which shell connecting point of the power supply device is connected with an external device (the memory and the data processing device records which shell connecting point of the power manager is connected with an external device) [0119-0121, 0125-0126],
whether the connected external device is a power supply device or a power transferring device, an identification code of the connected external device and through which connection node the connected external device is connected (the memory and the data processing device determines whether the connected external device is a source or a load by looking up the device identification code of the connected external device and through the channel through which connection node the connected external device is connected) [0095, 0125-0126].
However, Robinson does not teach: 
wherein the power routing table records device information of each of the external devices and a shell connecting point of the shell corresponding to each of the external devices, wherein the power routing table further records residual electric quantity of the connected external device if the connected external device is the power supply device, and the power routing table further records a connection order of the connected external device if the connected external device is the power transferring device; determining whether a type of the first external device is a load device; and if the type of the first external device is the load device, transmitting the power routing table to the first external device and adjusting switches of the power routing circuit according to a path table returned by the first external device, so as to power the first external device.



when the power transferring device is powered, transmitting a request for obtaining a power routing table to the power supply device to receive the power routing table transmitted by the power supply device (when the power manager ie. power transferring device is powered, a request for power supply device is sent to the power supply device which receives the routing information before sending power) [0090, 0108, 0110, 0121, 0167];

wherein the power routing table records which shell connecting point of the power supply device is connected with an external device (the memory and the data processing device records which shell connecting point of the power manager is connected with an external device) [0119-0121, 0125-0126],

whether the connected external device is a power supply device or a power transferring device, an identification code of the connected external device and through which connection node the connected external device is connected (the memory and the data processing device determines whether the connected external device is a source or a load by looking up the device 
	However, Robinson does not teach: 
wherein the power routing table records device information of each of the external devices and a shell connecting point of the shell corresponding to each of the external devices, wherein the power routing table further records residual electric quantity of the connected external device if the connected external device is the power supply device, and the power routing table fther records a connection order of the connected external device if the connected external device is the power transferring device; generating connection topology information and a power demand table according to the power routing table; calculating a path table according to the connection topology information and the power demand table; transmitting the path table to the power supply device; and receiving the power from the power supply device and providing the power to the load device, wherein the power of the power supply device is provided according to the path table.

Examiner’s Note: Examiner wants to point out that “routing table” is a common term of the art as is indicated by the article below, a full copy of which can be found in the attached document added. 
Wikipedia contributors. "Routing table." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 8 Nov. 2021. Web. 30 Dec. 2021
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836




/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836